Exhibit 10.1

Summary of Fiscal 2010 Management Incentive Plan for Tandy Brands Accessories,
Inc.

On June 30, 2009, the Board of Directors of Tandy Brands Accessories, Inc. (the
“Company”), upon recommendation of the Company’s Compensation Committee,
approved the Company’s fiscal 2010 management incentive plan, pursuant to which
cash bonuses for the Company’s executive officers will be determined for fiscal
2010. Under the management incentive plan, target payout opportunities are
expressed as a percentage of base salary, with threshold, target and maximum
payout opportunities expressed as a percentage of the target award (actual
payouts may generally range anywhere between the threshold and maximum
percentages). No cash bonuses will be paid if threshold performance is not
achieved. For fiscal 2010, the Board approved the target bonus for the Company’s
Chief Executive Officer at 75% of base salary (which is consistent with the
employment agreement between the Company and the Chief Executive Officer) and
the target bonus for the Company’s other executive officers at 50% of base
salary. Bonus amounts will vary depending on the Company’s performance against
target goals. If the Company achieves (a) the threshold level, the participant
would be eligible for 50% of the target bonus, (b) the target level, the
participant would be eligible for 100% of the target bonus, and (c) the maximum
level, the participant would be eligible for 200% of the target bonus. The
actual bonus paid may be varied up to 20% higher or lower based on a subjective
assessment of the individual’s performance and contribution to achieving the
Company’s goals.

Payout opportunities are based 25% on planned net revenue and 75% on profit
before tax and are set at performance levels that, in the judgment of the
Compensation Committee and the Board of Directors, will facilitate the Company’s
overall growth and performance. In addition, the Board may, in its discretion,
adjust the target measures to exclude one-time, non-operating items that may
occur during the performance period. All executive officer payouts are subject
to Board approval.

 

5